 



Exhibit 10.1
RESTRICTIVE COVENANT
between
Kudelski S.A., CH- [Address],
-hereinafter referred to as “Kudelski S.A.“-
and
Robert Schneider, A- Salzburg [Address]
-hereinafter referred to as “Mr. Schneider“-
Preamble
SCM Microsystems, Inc. (“SCM”) and Kudelski S.A. have entered into an Asset
Purchase Agreement dated April 5, 2006 concerning the Digital TV business (the
“Business”) of SCM and its affiliates (“APA”). The APA provides in its Sec. 4.14
for a restrictive covenant that protects Kudelski S.A. and its subsidiaries
against certain competitive actions of SCM and its affiliates (as defined in the
APA, hereinafter “SCM Affiliate”); the content of sec. 4.14 is shown in
Exhibit 1 to this Agreement. In view of the fact that Mr. Schneider is founder,
major stock owner and CEO of SCM and Managing Director of SCM Microsystems GmbH,
Kudelski S.A. has made it a condition to closing of the APA that Mr. Schneider
will accept certain restrictions to his ability to compete with Kudelski S.A.
and its subsidiaries after SCM’s sale of the Digital TV business to Kudelski
S.A. and its subsidiaries.
Having said this, parties agree as follows:
§ 1 Restrictive Covenant
As far as Mr. Schneider acts as an individual, during or after an employment or
involvement in any capacity with SCM or a SCM Affiliate or for any SCM
Successor, Mr. Schneider shall refrain from developing, designing, manufacturing
or selling products that directly compete with the digital television security
solution products of the Business that exist as of the date hereof.
This prohibition applies irrespective of whether the activities of Mr. Schneider
are direct or indirect, whether they are carried out (i) as an employee, officer
or director of a third party, (ii) as a consultant or self-employed, or (iii) as
an entrepreneur directly or through any legal entity or any organization;
provided that Mr. Schneider may (i) as a mere investor, own securities in any
publicly held company, but only to the extent Mr. Schneider owns of record or
beneficially less than 2% of the outstanding beneficial ownership of such
company and (ii) hold securities of any SCM Successor received in connection
with a SCM Acquisition.
Lovells

 



--------------------------------------------------------------------------------



 



This restrictive covenant shall end two years after the date hereof.
§ 2 SCM Successors
This Agreement shall not apply to, restrict or bind, in any way, (a) SCM or
Mr. Schneider with respect to the production and sale of digital media readers,
including those that might be used in digital television, or (b) any person that
may at any time in the future (i) acquire the SCM or any of its Affiliates or
any of the assets or properties of the SCM or any of its Affiliates, (ii) be
acquired by the SCM or any of its Affiliates, (iii) merge or consolidate with or
into the SCM or any of its Affiliates, or (iv) otherwise succeed to the business
or operations of the SCM or any of its Affiliates (collectively, a “SCM
Acquisition“ and such ‘person’ referred to in this Agreement as
“SCM-Successor”), in each case, whether or not Mr. Schneider is employed by or
affiliated with SCM or any such SCM Successor.
For avoidance of doubt regarding the demarcation between § 1 and § 2 parties
agree as follows: After a SCM Acquisition Mr. Schneider can remain employed with
and can act as legal representative (e.g. CEO) of SCM, a SCM Affiliate or a
SCM-Successor, but will have to refrain from developing, designing,
manufacturing or selling products that directly compete with the digital
television security solution products of the Business that exist as of the date
hereof. However, if following a SCM Acquisition a SCM-Successor directly
competes with the digital television security solution products of the Business
that exist as of the date hereof, Mr. Schneider cannot be appointed into the
position, or -as the case may be- will have to resign from the position, of a
legal representative (e.g. CEO) of the SCM-Successor.
§ 3 Miscellaneous
As the market for the aforementioned software, silicon products and conditional
access module products is a worldwide market, the restrictive covenant set forth
in above § 1 shall apply globally.
Mr. Schneider acknowledges and agrees that non-compliance with the terms of this
Agreement (or any threat thereof) by Mr. Schneider would cause material
irreparable damage to Kudelski and that damages may be inadequate, and that, in
addition to all other remedies which it may have, including damages, Kudelski or
its subsidiaries will be entitled to specific performance and injunctive or
other equitable relief. No delay or failure in exercising any right, power or
privilege hereunder shall be construed to be or operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or otherwise legally available.
If Mr. Schneider infringes any provisions of this Restrictive Covenant, Kudelski
S.A. or any of its subsidiaries may — provided that such infringement is proven
but without being subject to any requirement to provide a proof of loss — claim
a contractual penalty in the amount of 25,000.00 Euro (twenty-five-thousand
Euro) for any one case of non-compliance. In the event of a continuing
infringement of this Restrictive Covenant, such contractual penalty shall be due
for every month or part of a month in
Lovells

 



--------------------------------------------------------------------------------



 



which the infringement continues. Kudelski S.A. or any of its subsidiaries
reserves the right to the assertion of further rights arising from an
infringement, in particular the assertion of additional damages, if it can prove
that its loss exceeds the amount of the contractual penalty due
This Agreement is subject to German law. The parties submit for all contractual
and extra contractual disputes arising from this Agreement to the local and
international exclusive jurisdiction of the courts having jurisdiction for
Munich, Germany, provided, however, that Kudelski or any of its subsidiaries
shall have the right to bring an action for a preliminary injunction in any
court having jurisdiction over any such place where a breach of this Agreement
shall have, or shall have allegedly, occurred.
Alterations and/or amendments to this Agreement require written form to be
valid; the same applies for this written form requirement.
If any provision of this Agreement is or becomes invalid or unenforceable, the
validity or enforceability of the remaining provisions of this Agreement shall
not be affected thereby. Parties undertake to agree to replace the unenforceable
provision by a provision permitted by statute which most approximates the
intended economic result of the invalid provision. The same shall apply for a
gap in this Agreement.
Lovells

 



--------------------------------------------------------------------------------



 



         
Location:
Cheseaux, Switzerland    
Date:
 
May 22, 2006
   
 
 
   
 
        Kudelski S.A.     represented    
 
       
By: 
/s/ Nicolas Goetschmann    
 
                Name: Nicolas Goetschmann    
 
  Title: Corporate Secretary    
By: 
/s/ Jean - Jacques Duvinsin    
 
                Name: Jean - Jacques Duvinsin    
 
  Title: VP Finance and Administration    

[Signature Page to Robert Schneider Restrictive Covenant]
Lovells

 



--------------------------------------------------------------------------------



 



         
Location:
Ismaning Germany    
Date: 
 
May 22, 2006
   
 
 
    /s/ Robert Schneider       Robert Schneider    

[Signature Page to Robert Schneider Restrictive Covenant]
Lovells

 